In re McCall, Frank L. Jr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. A, No. 145,346; to the Court of Appeal, Second Circuit, No. 43685-KH.
Relator represents that the district court has failed to act timely on a memorandum in support of an application for post conviction relief filed on or about March 25, 2008. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provided this Court with a copy of its judgment.